Exhibit 10.1

LOGO [g98512ex10-1_pg001.jpg]

Phone: 714/444-5151

Fax: 714/784-4231

John.mongelluzzo@mscsoftware.com

April 7, 2009

Ms. Ashfaq Munshi

26450 Ascension Drive

Los Altos Hills, CA 94022

 

  Re:   Employment Agreement

Dear Ash:

This letter agreement (this “agreement”) confirms the terms of your employment,
as approved by the Board of Directors (the “Board”) of MSC.Software Corporation
(the “Company”), as interim Chief Executive Officer and President of the
Company. The term of this agreement commenced on March 10, 2009 and will end on
June 30, 2009 (the “Term”), provided that the Term will be automatically renewed
for one additional month on June 30, 2009 and on the last day of each month
thereafter unless either party gives notice to the other that the Term will
terminate, any such termination to be effective at the end of the calendar month
in which such notice is given.

You will receive a salary at an annualized rate of $400,000 while you are
employed by the Company. You will also be eligible for a bonus while you are
employed by the Company up to a maximum amount of 100% of your base salary for
the corresponding period of time, with the amount of any such bonus to be
determined by the Compensation Committee of the Board in its sole discretion. It
is expected that your bonus will be determined once the Term ends.

In addition, the Company has granted you 44,843 restricted stock units (subject
to customary adjustments for any stock splits, reverse stock splits, stock
dividends or any similar changes in capitalization that may occur) under the
Company’s 2006 Performance Incentive Plan and subject to the terms and
conditions of the applicable restricted stock unit award agreement. These
restricted stock units will vest on the first anniversary of the grant date,
subject to your continued employment with the Company and/or service on the
Board through the vesting date. On vesting, the restricted stock units will be
payable on a one-for-one basis in shares of Company common stock.

While you are employed by the Company, you will be entitled to participate in
the Company’s employee benefit programs on the same basis as other senior
executives of the Company. If your employment with the Company terminates prior
to March 10, 2010, the Company will (1) either pay or reimburse you for your
COBRA premiums to continue through March 10, 2010 the same or reasonably
equivalent medical coverage for you (and, if applicable, your eligible
dependents), and (2) provide for your continued supplemental medical benefit
coverage under

 

2 MacArthur Place, Santa Ana, California 92707



--------------------------------------------------------------------------------

Ashfaq A. Munshi

April 7, 2009

Page Two

 

the Company’s executive medical benefit program, in each case as such coverage
is in effect immediately prior to the date on which your employment terminates,
and provided that the Company’s obligation to provide such benefits shall
terminate if you cease to serve on the Board for any reason prior to March 10,
2010.

While you are employed by the Company, the Company expects that you will
regularly be present in the Company’s Orange County, California offices each
week. Accordingly, while you are employed by the Company, the Company will
provide or reimburse you for reasonable temporary housing in Orange County,
California, will provide or reimburse you for a rental car, and will reimburse
you for your reasonable and customary travel expenses to return to your home in
Northern California each weekend.

All payments and benefits contemplated by this agreement will be subject to all
applicable withholdings and other authorized deductions. Your base salary will
be paid in regular installments (not less frequently than monthly) in accordance
with the Company’s normal payroll procedures. Any reimbursements pursuant to the
foregoing provisions of this agreement shall be made in accordance with the
Company’s reimbursement policies, practices and procedures in effect from time
to time and shall be paid as soon as reasonably practicable and in all events
not later than the end of the calendar year following the year in which the
related expense was incurred. Your rights to reimbursement hereunder are not
subject to liquidation or exchange for another benefit and the amount of
expenses eligible for reimbursement in one calendar year shall not affect the
amount of expenses eligible for reimbursement in any other year.

Your employment with the Company is entirely voluntary for both parties and
either you or the Company may terminate the employment relationship at any time
for any reason (or for no reason at all). In the event that your employment is
terminated by the Company before the end of the Term as in effect on the date of
such termination (with no further extension of the Term after the date of such
termination), you will be entitled to continued payment of your base salary
through the last day of such Term and will remain eligible for the discretionary
bonus referred to above.

Concurrently with entering into this agreement, you will execute the Company’s
current form of Employee Confidentiality and Inventions Agreement.

This agreement is personal to you and without the prior written consent of the
Company shall not be assignable by you otherwise than by will or the laws of
descent and distribution. This agreement shall inure to the benefit of and be
enforceable by your legal representatives. This agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns.
Without limiting the generality of the preceding sentence, the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this agreement,
“Company” shall mean the Company as defined above and any successor or assignee,
as applicable, which assumes and degrees to perform this agreement by operation
of law or otherwise.

2 MacArthur Place, Santa Ana, California 92707



--------------------------------------------------------------------------------

Ashfaq A. Munshi

April 7, 2009

Page Three

 

The validity, interpretation, construction and performance of this agreement
shall be governed by the laws of the State of California without regard to the
conflicts of laws principles thereof.

No provision of this agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing signed by the party
against whom such modification, waiver or discharge is sought to be enforced. No
waiver by either party hereto at any time of any breach by the other party
hereto or compliance with any condition or provision of this agreement to be
performed by such other party will be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. This
agreement (along with the documents referred to herein) constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes any and all prior agreements of the parties with respect to such
subject matter. No agreements or representations, oral or otherwise, expressed
or implied with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this agreement (or the documents
referred to herein).

This agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same agreement.

If this agreement accurately reflects our understanding regarding these matters,
please indicate your acceptance by signing this agreement below and returning it
to me. A duplicate copy of this agreement is included for your records.

 

MSC.Software Corporation By:  

/s/ John A. Mongelluzzo

Print Name:   John A. Mongelluzzo Title:  

Executive Vice President,

Business Administration

Legal Affairs and Secretary

 

Accepted and Agreed:

/s/ Ashfaq A. Munshi

Ashfaq A. Munshi Date: 4/9/09

2 MacArthur Place, Santa Ana, California 92707